


117 HR 2096 IH: Stop shielding Assets from Corporate Known Liability by Eliminating non-debtor Releases Act
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2096
IN THE HOUSE OF REPRESENTATIVES

March 19, 2021
Mrs. Carolyn B. Maloney of New York (for herself and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To prohibit the non-consensual release of claims by States, municipalities, federally recognized Tribes, or the United States against non-debtors, and for other purposes.

 
1.Short titleThis Act may be cited as the Stop shielding Assets from Corporate Known Liability by Eliminating non-debtor Releases Act or the SACKLER Act. 2.Non-debtor releases (a)Prohibition on certain non-Debtor releasesSection 105(b) of title 11, United States Code, is amended by striking a court may not and all that follows, and inserting the following:  
a court may not— (1)appoint a receiver in a case under this title; or 
(2)except as provided by section 524(g) of this title, enjoin or release a claim against a non-debtor by a State, municipality, federally recognized Tribe, or the United States.. (b)Temporary stay on actions against non-DebtorsSection 105 of title 11, United States Code, is amended by adding at the end the following: 
 
(e)Notwithstanding subsection (b)(2), a court may issue an order staying, for a period not to exceed 90 days, the commencement or continuation, including the issuance or employment of process, of a judicial, administrative, or other action or proceeding by a State, municipality, federally recognized Tribe, or the United States against a non-debtor that was or could have been commenced before the commencement of the case under this title, or to recover a claim against a non-debtor that arose before the commencement of the case under this title..  